ORDER

PER CURIAM.
Defendant, Timothy D. Shults, appeals from a judgment entered in a court-tried case finding him guilty of first-degree murder, in violation of section 565.020 RSMo (2000). The trial court sentenced him to life imprisonment without probation or parole.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).